
	
		II
		112th CONGRESS
		1st Session
		S. 1105
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mrs. Murray (for
			 herself, Ms. Cantwell,
			 Mrs. Shaheen, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide a Federal tax exemption for
		  forest conservation bonds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Forestry Conservation Act of
			 2011.
		2.Forest conservation bonds
			(a)Tax-Exempt bond financing
				(1)In generalFor purposes of the Internal Revenue Code
			 of 1986, any qualified forest conservation bond shall be treated as an exempt
			 facility bond under section 142 of such Code.
				(2)Qualified forest conservation
			 bondFor purposes of this
			 section, the term qualified forest conservation bond means any
			 bond issued as part of an issue if—
					(A)95 percent or more of the net proceeds (as
			 defined in section 150(a)(3) of such Code) of such issue are to be used for
			 qualified project costs,
					(B)such bond is issued for a qualified
			 organization, and
					(C)such bond is issued before the date which
			 is 48 months after the date of the enactment of this Act.
					(3)Limitation on aggregate amount
			 issued
					(A)In generalThe maximum aggregate face amount of bonds
			 which may be issued under this subsection shall not exceed $3,000,000,000 for
			 all projects (excluding refunding bonds).
					(B)Initial allocation of
			 limitationThe limitation
			 described in subparagraph (A) shall be allocated by the Secretary of the
			 Treasury among qualified organizations as follows:
						(i)Thirty-five percent for qualified project
			 costs with respect to the cost of acquisition by any qualified organization in
			 the Pacific Northwest region.
						(ii)Thirty percent for qualified project costs
			 with respect to the cost of acquisition by any qualified organization in the
			 Western region.
						(iii)Seventeen and one-half percent for
			 qualified project costs with respect to the cost of acquisition by any
			 qualified organization in the Southeast region.
						(iv)Seventeen and one-half percent for
			 qualified project costs with respect to the cost of acquisition by any
			 qualified organization in the Northeast region.
						(C)Procedure for issuanceThe Secretary shall establish a system for
			 allocating the limitation to qualified forest conservation bonds within each
			 region, which shall be based on the chronological order, within each region, in
			 which applications are made to the Secretary for an allocation of the
			 limitation.
					(D)Secondary allocation
			 procedureIf, for the period
			 ending on the last day of the 24th month after the date of enactment of this
			 Act, the limitation amount for any region under subparagraph (B) exceeds the
			 amount of bonds allocated by the Secretary of the Treasury during such period,
			 the Secretary of the Treasury may allocate such excess among qualified
			 organizations in any other region in such manner as the Secretary of the
			 Treasury determines appropriate.
					(E)RegionsFor purposes of this paragraph—
						(i)Pacific Northwest regionThe term Pacific Northwest
			 region means Region 6 as defined by the United States Forest Service of
			 the Department of Agriculture under section 202.2 of title 36, Code of Federal
			 Regulations.
						(ii)Western
			 regionThe term Western
			 region means Regions 1, 2, 3, 4, 5, and 10 (as so defined).
						(iii)Southeast regionThe term Southeast region
			 means Region 8 (as so defined).
						(iv)Northeast regionThe term Northeast region
			 means Region 9 (as so defined).
						(4)Qualified project costsFor purposes of this subsection, the term
			 qualified project costs means the sum of—
					(A)the cost of acquisition (directly or
			 through reimbursement or refinancing) by the qualified organization from an
			 unrelated person of forests and forest land which at the time of acquisition or
			 immediately thereafter are subject to a conservation restriction described in
			 subsection (c)(2),
					(B)interest payments on the qualified forest
			 conservation bonds for the 3-year period beginning on the date of issuance of
			 such bonds, and
					(C)credit enhancement fees which constitute
			 qualified guarantee fees (within the meaning of section 148 of such
			 Code).
					(5)Special rulesIn applying the Internal Revenue Code of
			 1986 to any qualified forest conservation bond, the following modifications
			 shall apply:
					(A)Section 146 of such Code (relating to
			 volume cap) shall not apply.
					(B)For purposes of section 147(b) of such Code
			 (relating to maturity may not exceed 120 percent of economic life), the land
			 and standing timber acquired with proceeds of qualified forest conservation
			 bonds shall have an economic life of 35 years.
					(C)Subsections (c) and (d) of section 147 of
			 such Code (relating to limitations on acquisition of land and existing
			 property) shall not apply.
					(D)Section 57(a)(5) of such Code (relating to
			 tax-exempt interest) shall not apply to interest on qualified forest
			 conservation bonds.
					(6)Treatment of current refunding
			 bondsParagraphs (2)(C) and
			 (3) shall not apply to any bond (or series of bonds) issued to refund a
			 qualified forest conservation bond issued before the date which is 48 months
			 after the date of the enactment of this Act, if—
					(A)the average maturity date of the issue of
			 which the refunding bond is a part is not later than the average maturity date
			 of the bonds to be refunded by such issue,
					(B)the amount of the refunding bond does not
			 exceed the outstanding amount of the refunded bond, and
					(C)the net proceeds of the refunding bond are
			 used to redeem the refunded bond not later than 90 days after the date of the
			 issuance of the refunding bond.
					For purposes of subparagraph (A),
			 average maturity shall be determined in accordance with section 147(b)(2)(A) of
			 such Code.(7)Effective
			 dateThis subsection shall
			 apply to obligations issued on or after the date which is 180 days after the
			 enactment of this Act.
				(b)Items from qualified harvesting activities
			 not subject to tax or taken into account
				(1)In generalIncome, gains, deductions, losses, or
			 credits from a qualified harvesting activity conducted by a qualified
			 organization shall not be subject to tax or taken into account under subtitle A
			 of the Internal Revenue Code of 1986.
				(2)LimitationThe amount of income excluded from gross
			 income under paragraph (1) for any taxable year shall not exceed the amount
			 used by the qualified organization to make debt service payments during such
			 taxable year for qualified forest conservation bonds.
				(3)Qualified harvesting activityFor purposes of paragraph (1)—
					(A)In generalThe term qualified harvesting
			 activity means the sale, lease, or harvesting, of standing
			 timber—
						(i)on land owned by a qualified organization
			 which was acquired with proceeds of qualified forest conservation bonds,
			 and
						(ii)pursuant to a qualified conservation plan
			 adopted by the qualified organization within 2 years of the acquisition.
						(B)Exceptions
						(i)Cessation as qualified
			 organizationThe term
			 qualified harvesting activity shall not include any sale, lease,
			 or harvesting for any period during which the organization ceases to qualify as
			 a qualified organization.
						(ii)Exceeding limits on
			 harvestingThe term
			 qualified harvesting activity shall not include any sale, lease,
			 or harvesting of standing timber on land acquired with proceeds of qualified
			 forest conservation bonds to the extent that the average quantity of timber
			 removed from such land exceeds the quantity which can be removed from such land
			 annually in perpetuity on a sustained-yield basis measured over the harvest
			 rotation with respect to such land. The limitation described in the preceding
			 sentence shall not apply to post-fire restoration and rehabilitation or
			 sanitation harvesting of timber stands which are substantially damaged by fire,
			 windthrow, or other catastrophes, or which are in imminent danger from insect
			 or disease attack.
						(4)TerminationThis subsection shall not apply to any
			 qualified harvesting activity of a qualified organization occurring after the
			 date on which—
					(A)there is no outstanding qualified forest
			 conservation bond with respect to such qualified organization, or
					(B)any such bond ceases to be a tax-exempt
			 bond.
					(5)Partial recapture of benefits if harvesting
			 limit exceededIf, as of the
			 date that this subsection ceases to apply under paragraph (4)(B), the quantity
			 of timber removed from the land exceeds the requirement of paragraph
			 (3)(B)(ii), the tax imposed by chapter 1 of the Internal Revenue Code of 1986
			 shall be increased, under rules prescribed by the Secretary of the Treasury, by
			 the sum of the tax benefits attributable to such excess and interest at the
			 underpayment rate under section 6621 of such Code for the period of the
			 underpayment.
				(c)DefinitionsFor purposes of this section—
				(1)Qualified conservation planThe term qualified conservation
			 plan means a multiple land use program or plan which—
					(A)is designed and administered primarily for
			 the purposes of protecting and enhancing wildlife and fish, timber, scenic
			 attributes, recreation, and soil and water quality of the forest and forest
			 land,
					(B)mandates that conservation of forest and
			 forest land is the single-most significant use of the forest and forest land,
			 and
					(C)requires that timber harvesting be
			 consistent with—
						(i)restoring and maintaining reference
			 conditions for the region’s ecotype,
						(ii)restoring and maintaining a representative
			 sample of young, mid, and late successional forest age classes,
						(iii)maintaining or restoring the resources’
			 ecological health for purposes of preventing damage from fire, insect, or
			 disease,
						(iv)maintaining or enhancing wildlife or fish
			 habitat, or
						(v)enhancing research opportunities in
			 sustainable renewable resource uses.
						(2)Conservation restrictionThe conservation restriction described in
			 this paragraph is a restriction which—
					(A)is granted (through sale or donation) in
			 perpetuity to an unrelated person which is described in section 170(h)(3) of
			 such Code and which, in the case of a nongovernmental unit, is organized and
			 operated for conservation purposes,
					(B)meets the requirements of clause (ii) or
			 (iii)(II) of section 170(h)(4)(A) of such Code,
					(C)obligates the qualified organization to pay
			 the costs incurred by the holder of the conservation restriction in monitoring
			 compliance with such restriction to the extent the holder of the conservation
			 restriction does not have a dedicated source of such funding, and
					(D)requires an increasing level of
			 conservation benefits to be provided whenever circumstances allow it.
					(3)Qualified organizationThe term qualified
			 organization means, during the time any qualified forest conversation
			 bond for the organization is outstanding, an organization exempt from tax under
			 section 501(a)—
					(A)substantially all the activities of which
			 are charitable, scientific or educational, including acquiring, protecting,
			 restoring, managing, sustainably harvesting, and developing forest lands and
			 other renewable resources for the long-term charitable, educational,
			 scientific, and public benefit,
					(B)which periodically conducts educational
			 programs designed to inform the public of environmentally sensitive forestry
			 management and conservation techniques,
					(C)which has at all times a board of
			 directors—
						(i)at least 20 percent of the members of which
			 are representatives of the conservation community,
						(ii)at least 20 percent of the members of which
			 are public officials, and
						(iii)not more than one-third of the members of
			 which are individuals who are or were at any time within 5 years before the
			 beginning of a term of membership on the board, an employee of, independent
			 contractor with respect to, officer of, director of, or held a material
			 financial interest in, a commercial forest products enterprise with which the
			 qualified organization has a contractual or other financial arrangement,
						(D)the bylaws of which require at least
			 two-thirds of the members of the board of directors to vote affirmatively to
			 approve the qualified conservation plan and any change thereto, and
					(E)upon dissolution, is required to dedicate
			 its assets to—
						(i)an organization described in section
			 501(c)(3) of such Code which is organized and operated for conservation
			 purposes, or
						(ii)a governmental unit described in section
			 170(c)(1) of such Code.
						(4)Unrelated personThe term unrelated person
			 means a person who is not a related person.
				(5)Related
			 personA person shall be
			 treated as related to another person if—
					(A)such person bears a relationship to such
			 other person described in section 267(b) (determined without regard to
			 paragraph (9) thereof), or 707(b)(1), of such Code, determined by substituting
			 25 percent for 50 percent each place it appears
			 therein, and
					(B)in the case such other person is a
			 non-profit organization, if such person controls directly or indirectly more
			 than 25 percent of the governing body of such organization.
					
